Citation Nr: 1618238	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-27 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for residuals of infectious hepatitis.

2.  Entitlement to service connection for residuals of infectious hepatitis.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran initially requested a Board hearing at his local VA regional office.  See September 2013 VA Form 9.  However, in February 2016, the Veteran indicated that he no longer wanted a hearing.

The issues of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to service connection for residuals of infectious hepatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for residuals of infectious hepatitis was denied in a January 2008 rating decision.  The Veteran initiated an appeal of that decision, but did not perfect it with the timely submission of a substantive appeal following the March 2009 Statement of the Case (SOC).  New and material evidence was not received within the remainder of the appeal period.

2.  Evidence received more than one year since the January 2008 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of infectious hepatitis.



CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received since the January 2008 rating decision to reopen the previously denied claim for service connection for residuals of infectious hepatitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The RO initially denied service connection for residuals of infectious hepatitis in a January 2008 rating decision, finding that there was no evidence of a current disability.  The Veteran initiated an appeal of this decision via a February 2008 notice of disagreement, and a SOC was issued in March 2009, but he did not submit a timely substantive appeal.  Additionally, new and material evidence was not received within the remainder of the appeal period.  Thus, the January 2008 rating decision became final.  See 38 U.S.C.A. § 7105(d)(3) ; Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Evidence added to the record more than one year since the January 2008 rating decision includes a March 2010 record from P.E. Calvo, PsyD, who notes that the Veteran's current medical challenges includes "problems with hepatitis A & B he contracted in Vietnam."  The evidence, when presumed credible, raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.


ORDER

New and material evidence having been received, the petition to reopen the previously denied claim of entitlement to service connection for residuals of infectious hepatitis is granted.  To that extent only, the appeal is allowed.


REMAND

A March 2010 record from P.E. Calvo, PsyD, notes that the Veteran was to present for 10 individual sessions and five group sessions to address his PTSD.  However, only one record from that provider is in the claims file.  On remand, complete records from that provider, as well as any other outstanding private treatment records, should be obtained.  Moreover, while acknowledging that the mere passage of time does not render an examination inadequate, the Veteran has not been examined regarding his PTSD since July 2010, and the available evidence is too old to adequately determine the current state of the Veteran's PTSD.  Accordingly, an updated examination is warranted.  Additionally, any VA treatment records pertaining to the Veteran should be secured.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records pertaining to the Veteran.

2.  With any necessary assistance from the Veteran, obtain all outstanding records of private treatment, to include complete records from P.E. Calvo, PsyD, as well as updated records from R.E. Otoski, M.D., and Klamath Family Practice Center.

3.  Then schedule the Veteran for an examination to assess the current severity of his PTSD.  All indicated tests and studies should be conducted.  The examiner should comment on all occupational and social functioning attributable to PTSD.

4.  Then, after taking any additional development deemed necessary, readjudicate the claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


